FRIEDMAN, Judge,
concurring.
I agree with the result reached by the majority; however, I feel compelled to write separately to express my discomfort at *455the seemingly cavalier treatment afforded to this serious issue by the trial court. I believe that Gallagher presented a novel, thought provoking, and intelligently argued position, and that this argument, as well as the party on whose behalf it was offered, deserved better than the cursory treatment which they received.
The observation that death is a cessation of life may be obvious but it is hardly astute, and a dictionary definition does not necessarily resolve legal questions. Death does not interrupt the receipt of all entitlements. On the contrary, the recognition that some rights may transcend even death fits within the concepts of existing law. Indeed, I find Gallagher’s argument extremely persuasive; that a teacher, forced by a terminal illness to leave his profession, should expect to collect his accumulated sick leave. Therefore, unlike the trial court, I do not view this as a frivolous or nonsensical argument which we can easily cast aside.
The 224.5 days of unused sick leave which Mr. Gallagher had accrued at the time of his death represented more than 20 years of continuous service to the school district before illness ended his life. Under section 1154(a) of the Code, 24 P.S. § ll-1154(a), a school district must pay such accumulated sick leave benefits to employees for each day that illness prevents them from following their occupation. Because Gallagher’s death was a consequence of illness, it is not illogical to argue that this provision entitled him to all of his accumulated sick leave benefits.
However, I believe the purpose of Code section 1154 payments is narrowly circumscribed; sick leave is not an earned benefit to be paid under any and all circumstances; rather, it is an accrued entitlement based on service which creates a “bank” from which professional school employees can draw as required.1 As such, it is intended to encourage continued *456service by sustaining the employee during times of illness, providing a continuity of livelihood while the employee recovers, until he can resume his occupation.2 However, under the Code, that resource is not available for the family of a deceased employee as a cushion against the permanent loss of the employee’s paycheck, even when that loss is the direct result of the employee’s illness.
I also note that this Code section does not ignore death but deals with it very specifically, addressing it only as it affects the temporary interruption of an employee’s service. In sections 1154(b) and (c) of the Code, 24 P.S. §§ ll-1154(b) and (c), the statute provides that an employee will suffer no loss of salary for an absence, not to exceed three days, due to the death of an immediate family member or, in the case of a near relative, an absence from duty on the day of the funeral.
These provisions underscore my belief that the key purpose of Code section 1154 simply is to deter employee absenteeism and foster continued service and uninterrupted instruction by current District employees, Midvalley School District v. Department of Education, 16 Pa.Commonwealth Ct. 314, 328 A.2d 577 (1974), not to provide aid to families that have lost a breadwinner, as Gallagher suggests. If I felt otherwise, I would agree that Gallagher was entitled to all accumulated sick leave benefits despite his death.
Accordingly, my agreement with the majority’s result here is not based on dictionary distinctions between illness, death and life but on my interpretation of the statute at issue and the purpose for which that provision was designed.

. Gallagher argues that where, as here, accumulation of sick leave is unlimited, surviving even when a school district employee transfers between school districts, there is no justification for discontinuing sick leave benefits because of death. However, the unlimited nature of sick leave is confined to the accumulation of “sick days” as a safeguard against future illness and has no bearing on the payment of sick leave *456benefits, which is restricted solely to an employee’s periods of illness. As it states in section 302 of the District's sick leave policy, "unused sick leave allowance shall accumulate from year to year without limitation and may be used as required.” (emphasis added).


. Obviously, there are times when employees suffer an illness or sustain an injury from which they do not recover sufficiently to return to work and, in such cases, the employees can still collect their accumulated sick leave benefits. By characterizing death as the ultimate sickness from which recovery is impossible, Gallagher attempts to analogize death to this type of continuing illness. However, based on my interpretation of the statute, I cannot agree with this comparison.